                  Case 2:21-cv-00029-MCE-DMC Document 7 Filed 03/25/21 Page 1 of 2


        1
                 YADIRA RIOS GIBSON, State Bar No. 215278
        2       ADRIAN M. HOPPES, State Bar No. 288477
                HOLDEN LAW GROUP
        3       1522 Lincoln Way
                Auburn, CA 95603-5010
        4       Telephone: 530.888.0901
                Facsimile:    530.888.0902
        5       yadira@holdenlawgroup.com
                adrian@holdenlawgroup.com
        6
               Attorneys for Defendant
        7      CALIFORNIA SAFETY COMPANY,
               INC., a California Corporation; and DOES 1 through 20,
        8      inclusive,
        9                                       UNITED STATES DISTRICT COURT
      10                                   EASTERN DISTRICT OF CALIFORNIA
      11                                                      Case No. 2:21-cv-00029-MCE-DMC
                CHRISTINA MCGILL,
      12                                                     STIPULATION TO EXTEND TIME FOR
                                  Plaintiffs,                DEFENDANTS TO RESPOND TO
      13                                                     PLAINTIFF’S COMPLAINT; ORDER
                        v.
      14

      15        CALIFORNIA SAFETY COMPANY,
                INC., a California Corporation; and
      16        DOES 1 through 20, inclusive

      17                          Defendants.

      18

      19               IT IS HEREBY STIPULATED by and between the parties hereto through their

      20       respective attorneys that Defendant CALIFORNIA SAFETY COMPANY, INC. may have

      21       additional time within which to answer or otherwise respond to Plaintiff’s complaint. Therefore,

      22       the last day for Defendant to answer or otherwise respond to Plaintiff’s complaint is April 20,

      23       2021.

      24               Good cause exists for this extension as defense counsel has just been assigned to this

      25       case and requires time to become knowledgeable about the case to prepare an initial

      26       pleading.

      27               This document is being electronically filed through the Court’s ECF System. In this

      28       regard, counsel for Defendant hereby attests that (1) the content of this document is
HOLDEN LAW
  GROUP
1522 LINCOLN
    WAY
                   STIPULATION TO EXTEND TIME FOR DEFENDANTS TO RESPOND TO PLAINTIFF’S                        1
 AUBURN, CA        COMPLAINT; ORDER
   95603
                  Case 2:21-cv-00029-MCE-DMC Document 7 Filed 03/25/21 Page 2 of 2


        1      acceptable to all persons required to sign the document; (2) Plaintiff’s counsel has concurred

        2      with the filing of this document; and (3) a record supporting this concurrence is available for

        3      inspection or production if so ordered.

        4

        5      Dated: March 24, 2021                           HOLDEN LAW GROUP

        6

        7                                                 By: /s/Yadira Rios Gibson________________
                                                              YADIRA RIOS GIBSON
        8                                                     Attorneys for Defendant
                                                              CALIFORNIA SAFETY COMPANY, INC.
        9

      10

      11       Dated: March 24, 2021                           LAW OFFICE OF PATRICIA SAVAGE
      12

      13
                                                          By: /s/Patricia Savage (as authorized on March
      14                                                      16, 2021)
                                                              PATRICIA SAVAGE
      15                                                      Attorney for Plaintiff
                                                              CHRISTINA MCGILL
      16

      17
                                                          ORDER
      18

      19
                     Pursuant to the Parties’ stipulation, and good cause appearing, Defendant is directed
      20
               to answer or otherwise respond to Plaintiff’s complaint on or before Tuesday April 20, 2021.
      21
                     IT IS SO ORDERED.
      22
               Dated: March 24, 2021
      23

      24

      25

      26

      27

      28
HOLDEN LAW
  GROUP
1522 LINCOLN
    WAY
                   STIPULATION TO EXTEND TIME FOR DEFENDANTS TO RESPOND TO PLAINTIFF’S                        2
 AUBURN, CA        COMPLAINT; ORDER
   95603
